 457301 NLRB No. 54TEAMSTERS LOCAL 592 (MOUNTAINSIDE TRANSPORT)1At the hearing, the parties stipulated that Mountainside Transport, Inc. andSomerset Driver Corp. constitute a single employer for purposes of this pro-
ceeding. Both will be referred to here as the Employer.2All subsequent dates are in 1989 unless otherwise noted.Teamsters Local No. 592, affiliated with Inter-national Brotherhood of Teamsters, Chauf-
feurs, Warehousemen and Helpers of America,
AFL±CIO and Mountainside Transport,Inc./Somerset Driver Corp.1and Truck Driv-ers, Helpers, Taxicab Drivers, Garage Employ-
ees and Airport Employees Local No. 355, af-
filiated with the International Brotherhood of
Teamsters, Chauffeurs, Warehousemen and
Helpers of America, AFL±CIO. Case 5±CD±294±1January 31, 1991DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYThe charge in this Section 10(k) proceeding wasfiled January 9, 1990, by the Employer, alleging that
the Respondent, Teamsters Local 592, violated Section
8(b)(4)(D) of the National Labor Relations Act by en-
gaging in proscribed activity with an object of forcing
the Employer to assign certain work to employees it
represents rather than to employees represented by
Teamsters Local 355. The hearing was held February
23, March 12, 27, and 28, and June 5 and 6, 1990, be-
fore Hearing Officer Stephen C. Bensinger. Thereafter,
the parties filed briefs in support of their positions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONThe Employer, consisting of two New Jersey cor-porations, is engaged in the interstate and intrastate
transportation of goods, freight, and commodities at its
facilities in Baltimore, Maryland, and Richmond, Vir-
ginia. During the year preceding the hearing, a rep-
resentative period, the Employer received gross reve-
nues in excess of $50,000 from its interstate oper-
ations. The parties stipulate, and we find, that the Em-
ployer is engaged in commerce within the meaning of
Section 2(6) and (7) of the Act and that Teamsters
Local 592 and Teamsters Local 355 are labor organiza-
tions within the meaning of Section 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of DisputeThe Employer has a contractual arrangement withA&P supermarkets for transportation and delivery of
merchandise by truck to the stores in A&P's Rich-
mond Division in the State of Virginia. The Richmond
Division has three subdivisions, or districts: the Rich-
mond district, comprising stores in the Richmond met-
ropolitan area; the Valley district, consisting of stores
in or near the Shenandoah Valley area; and the Tide-
water district, made up of stores in Virginia's Tide-
water region. The Employer has collective-bargaining
relationships with both Local 355 and Local 592, with
collective-bargaining agreements in effect during the
period of the work dispute up to the time of the hear-
ing. The Employer's drivers represented by Local 355
originate from the Employer's Baltimore, Maryland
terminal, and its drivers represented by Local 592
originate from the Employer's Richmond terminal. The
material transported and delivered by the Employer for
the A&P consists of three general categories: ``perish-
ables'' (meat, dairy products, and produce); bakery
products; and ``groceries,'' which, for purposes of this
decision, may be described as those products sold at
A&P stores that are neither bakery products nor perish-
ables. The work at issue in this proceeding, as formally
set forth below, involves only the delivery of groceries
to the A&P stores in the three districts of the Rich-
mond Division.In January 1984, A&P made the Employer its con-tract carrier for the Richmond Division stores. The
Employer established its terminal in Richmond and
used Local 592 drivers for the delivery of, inter alia,
groceries to all the stores in the Division. The drivers
hauled the groceries from A&P's grocery warehouse in
Richmond. This arrangement continued through the
end of 1987. In January 1988, A&P closed its Rich-
mond grocery warehouse and contracted with the
Richfood Company for delivery of groceries to all the
stores in the Richmond Division. Richfood, a nonunion
operator, hauled the groceries from its own warehouse
in Richmond. Thus, when the Richfood contract went
into effect, the Employer's Local 592 drivers ceased
delivery of groceries to the A&P stores in the division,
although their delivery of other products to the stores
continued.In early 1989,2A&P decided to terminate its con-tract with Richfood, and to supply its Richmond Divi-
sion stores with groceries from its grocery
warehousing facility in Baltimore. The plan was for a
gradual phasing-out of Richfood's grocery deliveries to
the Richmond Division stores, with a simultaneous
phasing-in of the Employer's delivery of groceries
originating from the Baltimore A&P warehouse. In 458DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
February the Employer began discussions with Local355 concerning compensation for the role that the Em-
ployer's drivers based at its Baltimore terminal and
represented by Local 355 would play in the new ar-
rangement.In early April the changeover from Richfood to theEmployer began; it continued until approximately mid-
June. The exact nature of the changeover, and the Em-ployer's methods of delivery in each of the Division's
three districts, is explained below. As for the districts
overall, it is apparent that at the beginning, the Em-
ployer's Local 355 drivers hauled the groceries from
the Baltimore warehouse and delivered them directly
to the A&P stores first becoming available as the cov-
erage of the Richfood contract receded. In May, partly
as a result of complaints from Local 592 concerning
Local 355 drivers' participation in the delivery work
and partly as a result of concerns for efficient perform-
ance of the work, the Employer began to assign some
of the work to its Richmond-based Local 592 drivers.
The Local 592 drivers' role took the form of a final
delivery, or ``pedal,'' to certain A&P stores from the
Employer's Richmond terminal, following a ``shuttle''
of the groceries from Baltimore to the Richmond ter-
minal by the Employer's Local 355 drivers. By Au-
gust, the Employer's overall plan for delivery of gro-
ceries to the stores in all three districts of the Rich-
mond Division was fully in place. The plan involved
an amalgamation of direct deliveries by Local 355
drivers to certain stores of groceries originating from
the Baltimore warehouse, and a ``shuttle/pedal'' deliv-
ery method for other stores, with Local 355 drivers
``shuttling'' the groceries from Baltimore to the Rich-
mond terminal, and Local 592 drivers thereupon ``ped-
aling'' the groceries from the terminal to the stores.More specifically, in the Valley district of the Rich-mond Division, Richfood's service ceased in early
April and the Employer's Local 355 drivers began di-
rect delivery of groceries from Baltimore to all stores.
This delivery method was still in place at the time of
the hearing. With respect to the Tidewater district of
the Richmond Division, in mid-May Local 355 drivers
began shuttling groceries to the Richmond terminal for
two stores in the district; from there Local 592 drivers
pedaled the groceries to the stores. Richfood delivered
groceries to the other 25 stores in the district. In the
next few weeks the number of stores receiving gro-
ceries by means of the Employer's shuttle/pedal meth-
od increased dramatically as Richfood's service was
phased out. By mid-June, Local 355 drivers were shut-
tling and Local 592 drivers were pedaling the groceries
to all the stores in the Tidewater district, and this de-
livery pattern continued at the time of the hearing.Concerning the Richmond district of the RichmondDivision, in late April, the Employer's Local 355 driv-
ers began direct delivery of groceries to 14 of the dis-trict's stores, with Richfood servicing the remainingtwo stores. In mid-May, Local 355 drivers began direct
delivery to all 16 stores. In early June, the Employer
shifted to a shuttle/pedal method for all the stores, thus
involving Local 592 drivers. In mid-June, the Em-
ployer again adjusted the delivery method, allocating
60 percent of the grocery loads to the shuttle/pedal
mode and 40 percent of the loads to direct delivery by
Local 355 drivers. This adjustment remained in place
until August when the Employer decided on the deliv-
ery method for the Richmond district stores that con-
tinued at the time of the hearing: 90 percent of the de-
liveries accomplished by the shuttle/pedal method, and
10 percent, representing the ``overflow'' work that the
Employer's Local 592 drivers were unable to pedal,
completed by Local 355 drivers' direct delivery to the
stores.On December 20, representatives of the Employerand Local 592 met to discuss negotiations for a new
collective-bargaining agreement. Local 592's president,
Ronald Jenkins, claiming knowledge that the Employer
was negotiating with Local 355 for transfer of A&P
grocery delivery work in the Richmond Division then
being done by Local 592 drivers, threatened a strike
against the Employer should this work be given to
Local 355 drivers. In a letter to the Employer dated
January 11, 1990, Jenkins made essentially the same
threat.B. Work in DisputeThe disputed work involves the delivery of groceryproducts to the supermarkets in A&P's Richmond Di-
vision.C. Contentions of the PartiesThe Employer contends that neither local's driversshould be granted the exclusive right to make the de-
livery of groceries to the Richmond Division stores.
Rather, the Employer contends that it should be per-
mitted to retain the flexibility to use either Local 592
drivers, by means of pedal deliveries from the Rich-mond terminal, or Local 355 drivers, by means of di-
rect deliveries from A&P's Baltimore warehouse, to
deliver groceries to the Richmond Division stores, de-
pending on its evaluation of the most economical and
efficient delivery method at any given time. The Em-
ployer claims that its preference is supported by the
factors of economy and efficiency and by its practice
thus far concerning grocery deliveries in the Richmond
Division, and its practice concerning similar work in
the Richmond Division and elsewhere. Also, noting
that its assignments thus far have not resulted in job
losses affecting the membership of either local, the
Employer contends that the factor of job impact favors
the determination it urges. 459TEAMSTERS LOCAL 592 (MOUNTAINSIDE TRANSPORT)3There is no record evidence concerning any Board certifications relevantto the determination of this dispute.4Local 592 also contends that the Company's practice under the collective-bargaining agreement prior to 1988 was to assign the A&P grocery delivery
work to its Local 592 drivers. We note that the closing of A&P's Richmond
groceries warehouse and the Richfood delivery service contract in 1988 termi-
nated that practice, and that the disputed delivery work, in which the groceries
originate in Baltimore rather than Richmond, is significantly different from the
delivery work Local 592 drivers performed prior to 1988.Local 592 contends that the drivers it representsshould exclusively be awarded the work in light of its
role in the delivery of grocery products in the Rich-
mond Division prior to 1988, and because its collec-
tive-bargaining agreement with the Employer covers
the disputed work. Alternatively, Local 592 agrees
with the Employer that the work should be awarded toeither local's drivers as economy and efficiency dic-
tate.Local 355 argues that the employees it representsshould be awarded the work exclusively because it se-
cured a contractual right to perform the work in nego-
tiations with the Employer in 1989, and it contends
that both the Employer's practice and the area practice
support such an award.D. Applicability of the StatuteOn December 20, Local 592's president threateneda strike against the Employer if the delivery work
being done by Local 592 drivers in the Richmond Di-
vision were reassigned to Local 355 drivers, and he es-
sentially repeated this threat in a letter to the Employer
dated January 11, 1990. In light of this conduct, we
find reasonable cause to believe that a violation of
Section 8(b)(4)(D) has occurred. In addition, although
each of the parties is engaged in at least one of several
bilateral proceedings seeking resolution of this work
dispute, it is apparent on this record that there is no
agreed method binding all the parties for a voluntaryadjustment of the dispute within the meaning of Sec-
tion 10(k) of the Act. Accordingly, we find that the
dispute is properly before the Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of this dispute.1. Collective-bargaining agreements3As noted above, both locals have current collective-bargaining agreements with the Employer. Although
Local 592 claims that the disputed work is covered by
its contract with the Employer, it admits, and we
agree, that nothing in that agreement specifically ad-dresses a right to deliver grocery products to the storesin A&P's Richmond Division.4Similarly, there is nothing in Local 355's collective-bargaining agreement with the Employer that specifi-
cally covers a right to deliver grocery products to the
Richmond Division stores. However, Local 355 con-
tends that in negotiations with the Employer in Feb-
ruary and April it secured the exclusive right to deliver
groceries to all the stores in the Richmond Division.The record establishes that when it became apparentthat A&P would terminate its contract with Richfood
and have groceries destined for its Richmond Division
stores originate from its Baltimore grocery warehouse,
the Employer understood that its Baltimore terminal
and its Local 355 drivers would have a role in the
transportation of the groceries. Pursuant to reopener
provisions in the parties' collective-bargaining agree-
ment pertaining to compensation for new work, in Feb-
ruary the Employer submitted four written proposals to
Local 355 concerning: a limited extension of the agree-
ment's duration to cover the new work, the basic
payrate for the work, the payrate when a certain mile-
age figure was exceeded, and the pay rate for the most
senior drivers.It is apparent that the parties had several discussionsconcerning these proposals between February and early
April. Local 355 submitted written counterproposals
and, ultimately, the parties reached agreement on three
of the four matters, but apparently did not resolve dis-
agreements stemming from the Employer's proposal
for payment of the most senior drivers. In any event,
what is most significant is the lack of evidence that the
negotiating parties specifically discussed the work at
issue in this proceeding, i.e., whether Local 355 drivers
would be afforded the right to make delivery of the
groceries to the Richmond Division stores, rather than
merely shuttling the groceries to the Employer's Rich-
mond terminal. On this record it is apparent that this
issue simply did not come up in negotiations.In light of the above, we find the evidence relatingto the factor of collective-bargaining agreements incon-
clusive, and thus this factor does not favor an exclu-
sive award of the disputed work to drivers represented
by either local.2. Employer preference and past practiceThe Employer's preference is for retention of theflexibility to use both locals' drivers for delivery of
groceries to the division stores rather than for an ex-
clusive award to either group of drivers. In addition to 460DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5When new work is in dispute, and accordingly there is limited evidenceof the employer's practice concerning the work, the Board has considered the
company's practice regarding similar work in making its determination. See,
e.g., Plumbers Local 189 (Davis-McKee), 254 NLRB 1222, 1225 (1981).the economy-and-efficiency factor, discussed below,the Employer contends that its preference is supported
by its practice thus far with respect to the specific
work in question, and by its past practice concerning
similar work.We note that the Employer's delivery of groceries tothe A&P stores in the Richmond Division is ``new
work,'' in the sense that the groceries now originate
from A&P's Baltimore warehouse. The Employer's
practice regarding the work is of short duration, the
record establishing that the Employer's system of de-
livering the groceries within the entire division did not
fully settle into place until August, about 6 months be-
fore the hearing in this proceeding began. Neverthe-
less, the available evidence of its practice tends to sup-
port the Employer's preference for flexibility of assign-
ment, in view of the different modes of delivery in the
division's three districts, each apparently tailormade to
the circumstances.Thus, since the work started to become availablewith the phaseout of the Richfood service, the Em-
ployer has used its Local 355 drivers for direct deliv-
ery of groceries to the Valley district stores, rather
than the shuttle/pedal method using Local 592 drivers
in addition to the Local 355 drivers. At the same time,
for grocery deliveries to the Tidewater district stores,
the Company has employed only the shuttle/pedal
method, with Local 592 drivers making the ultimate
delivery to the stores. In the Richmond district, after
what the Employer views as an experimental period
between April and August during which each delivery
mode was used for a time, the Employer has settled
on a pattern in which deliveries are accomplished pre-
dominantly by the shuttle/pedal method. However,
even in the current situation Local 355 drivers make
direct deliveries to the Richmond district stores of the
``overflow'' work which can not be handled with the
Richmond terminal's manpowerÐabout 10 percent of
the total grocery deliveries in the district.The Employer's past practice with regard to similardelivery work also tends to support its preference for
assignment of the work at issue.5Since at least 1984,the Employer has delivered A&P's bakery products,
which originate from its Baltimore bakery, to the
stores in the Richmond Division by means of both di-
rect delivery by the Local 355 drivers and shuttle/pedal
involving both driver groups, each method depending
on the circumstances. And, outside the Richmond Di-
vision, the Employer's Local 355 drivers initially made
direct deliveries of bakery products to the stores in
A&P's Philadelphia Division. Then, after the Employer
opened a terminal in Florence, New Jersey, near Phila-delphia, it used Local 355 drivers to shuttle the prod-ucts to the terminal and used drivers from another
Teamsters local for the pedal to the stores.We find that the factors of employer preference andpractice do not favor an exclusive award of the work
in dispute to the drivers represented by either local.
Rather, these factors favor an award permitting the
Employer the flexibility to assign the work to both
driver groups.. Area and industry practiceThe record evidence concerning area and industrypractice is scant and unclear. For example, there was
testimony that the industry practice requires that driv-
ers of the local having a working relationship with a
supermarket chain's warehouse deliver the warehouse's
products to the stores, but, assuming that this is accu-
rate, it is unclear whether such a practice is applicable
when the geographic area served by the warehouse has
expanded substantially or is as extensive as in the case
here. There was also testimony that, at one time, prod-
ucts transported from Safeway Stores' warehouse in
Landover, Maryland, to the Richmond area were shut-
tled by one Teamsters local to an intermediate point,
and then pedaled to the Richmond area Safeway Stores
by Local 592 drivers. However, it is apparent that cur-
rently these products are delivered to the stores directly
from the warehouse.We find that the evidence relating to the factor ofarea and industry practice is inconclusive, and that this
factor does not favor an award of the disputed work
to either group of drivers.4. Economy and efficiency of operationsWith respect to the factor of economy and effi-ciency, testimony at the hearing focused extensively on
the delivery of groceries in the Richmond district of
the Richmond Division. Following the ``experimental
period'' between April and August, during which the
direct delivery and shuttle/pedal methods were used
both exclusively and in combination, the Employer
concluded that shuttle/pedal delivery was the more ec-
onomical and efficient mode for these stores, and its
delivery assignments since August have reflected this
determination.The record establishes sufficiently that direct deliv-eries by Local 355 drivers to the Richmond district
stores cost 100 additional overtime hours per week in
comparison with shuttle/pedal deliveries using both
Local 355 and Local 592 drivers. The additional over-
time cost resulted from a combination of overtime pay
for Local 355 drivers and the additional time involved
in their delivering to the individual stores rather than
merely dropping the grocery loads at the Employer's
Richmond terminal and returning to Baltimore.Further, the record establishes that direct delivery byLocal 355 drivers to the Richmond district stores in- 461TEAMSTERS LOCAL 592 (MOUNTAINSIDE TRANSPORT)6Member Cracraft does not rely on this factor in reaching the determinationof which group of employees should be assigned the work in dispute. See Car-penters (Mistick & Sons), 293 NLRB 1224 fn. 6 (1989).7No evidence was received concerning the job impact on Local 355 driversshould Local 592 drivers be awarded the delivery work exclusively.8Also, we note Local 592's support for this choice of award in its alter-native contentions.creases the likelihood of layovers in light of Depart-ment of Transportation (DOT) restrictions on hours
driven during each 24-hour period. Layover costs in-
volve both contractual allowance payments to the
Local 355 drivers laying over, and the unavailability of
both driver and equipment during the layover period.
Finally, it is apparent that the delivery service to the
stores is more effective under the shuttle/pedal mode
because of the relatively short distances between the
Richmond terminal and the Richmond district stores
and because of the Local 592 drivers' familiarity with
the immediate geographic area and with A&P store
personnel.The Employer contends that its delivery assignmentsto the Tidewater district stores on a shuttle/pedal basis
and its delivery assignments to the Valley district
stores on a direct-delivery basis are both the most eco-
nomical and efficient methods of carrying out the dis-
puted work in those districts. Neither local has chal-
lenged this position in any significant way, and thus
there is little evidence in the record on this issue. The
record does indicate that because of the distance be-
tween Baltimore and the Tidewater stores, layover re-
strictions and costs, discussed above, would be even
more of a problem if the delivery work in the Tide-
water district were assigned to Local 355 drivers on a
direct-delivery basis. Conversely, regarding the Valley
district, documentary evidence in the record indicates
that because Baltimore is closer to most of that dis-
trict's stores than it is to Richmond, shuttle/pedal de-
liveries through the Employer's Richmond terminal to
these stores would be impractical.In light of the above, we find that the factor ofeconomy and efficiency of operations does not favor
an exclusive award to either local's drivers, but tendsto favor permitting the Employer the flexibility of
work assignments it prefers.5. Relative skillsThere is a dearth of evidence concerning this factor.It is apparent that there is no significant difference be-
tween the skills of Local 592 drivers and those of
Local 355 drivers to perform the disputed work. It is
further apparent that this factor does not favor an ex-
clusive award of the work to either local's drivers.6. Job impact6Evidence was submitted indicating that an exclusiveaward of the disputed work to Local 355 drivers would
require an immediate layoff of one-third of the Em-
ployer's Local 592 drivers, and conceivably could re-
sult in the Employer's shutting down its Richmond ter-minal.7In addition the record establishes that the Em-ployer's practice thus far in assigning the work in the
Richmond Division to both groups has not resulted in
job loss for either driver group. Accordingly, the Em-
ployer, with Local 592 concurring, contends that this
factor favors an award of the work to both locals' driv-
ers pursuant to the Employer's preference for flexi-
bility of work assignment.Although the Employer's assignment of the deliverywork has not resulted in negative job impact up to this
time, we find the evidence insufficient to assess this
factor appropriately in light of the relatively short pe-
riod of the Company's practice of assigning the work.
Thus, the disputed delivery work only began to be
available for assignment in April and, taking account
of the gradual phaseout of the Richfood service and
the ``experimental period'' in the Richmond district,
the Employer's current practice did not fully fall into
place until August, about 6 months before the hearing
began. Compare, e.g., Teamsters Local 639 (UnitedRigging), 296 NLRB 803 (1989), in which the Board,in making its determination, relied in part on the ab-
sence of any job loss resulting from the employer's
practice of 6 years' standing of assigning the disputed
work to both employee groups.Because we find the evidence relating to the job im-pact factor inconclusive, this factor does not favor an
award pursuant to any party's assertions.ConclusionsAfter considering all the relevant factors we con-clude that none of the factors favors an exclusive
award of the grocery delivery work in the Richmond
Division to Local 355 drivers or to Local 592 drivers,
both of whom have been assigned the work thus far.
In these circumstances, we conclude that the Employer
has the right to assign the work, in accordance with its
practice regarding this and similar work, to drivers rep-
resented by either local, depending on the cir-
cumstances involved. See, e.g., United Rigging, supra;Graphic Communications Local 670 (Reynolds Met-
als), 289 NLRB 947 (1988); Machinists Lodge 70(General Electric), 233 NLRB 356 (1977). We reachthis conclusion relying on the factors of employer pref-
erence and practice, and economy and efficiency of
operations.8In making this determination, we areawarding the work to employees represented by either
local, not to the locals or their members. This deter-
mination is limited to the controversy that gave rise to
this proceeding. 462DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.1. Employees of Mountainside TransportInc./Somerset Driver Corp. who are represented by
Truck Drivers, Helpers, Taxicab Drivers, Garage Em-
ployees and Airport Employees Local No. 355, affili-
ated with International Brotherhood of Teamsters,
Chauffeurs, Warehousemen and Helpers of America,
AFL±CIO, and employees of the Employer who are
represented by Teamsters Local No. 592, affiliated
with International Brotherhood of Teamsters, Chauf-
feurs, Warehousemen and Helpers of America, AFL±
CIO, are entitled to perform the delivery of grocery
products to the supermarkets in A&P's Richmond Di-vision, involving the Employer's facilities in Balti-more, Maryland, and Richmond, Virginia.2. Teamsters Local No. 592, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-
housemen and Helpers of America, AFL±CIO, is not
entitled by means proscribed by Section 8(b)(4)(D) of
the Act to force Mountainside Transport Inc./Somerset
Driver Corp. to assign the disputed work to employees
represented by it.3. Within 10 days from this date, Teamsters LocalNo. 592, affiliated with International Brotherhood of
Teamsters, Chauffeurs, Warehousemen and Helpers of
America, AFL±CIO shall notify the Regional Director
for Region 5 in writing whether it will refrain from
forcing the Employer, by means proscribed by Section
8(b)(4)(D), to assign the disputed work in a manner in-
consistent with this determination.